Exhibit 10.62

 

Performance Bonus Agreement

 

This Performance Bonus Agreement is made this 16th day of December, 2004 by and
between Cornerstone Realty Income Trust, Inc. (“Cornerstone”) and Gustav G.
Remppies (the “Executive”).

 

RECITALS

 

  A. The Executive serves as the Chief Investment Officer of Cornerstone and has
provided valuable services to Cornerstone throughout 2004.

 

  B. In recognition of the valuable services provided to Cornerstone by the
Executive during the year 2004, Cornerstone’s Chief Executive Officer has
recommended to the Compensation Committee of Cornerstone that the Executive
receive a year-end performance bonus of $95,000.

 

  C. The Compensation Committee of Cornerstone has agreed that Cornerstone shall
pay to the Executive a year-end performance bonus of $95,000, subject, however,
to the terms and conditions set forth in this Agreement.

 

Now therefore, the undersigned do hereby agree as follows:

 

  1. Year-End Performance Bonus. Upon full execution of this Agreement by the
parties, and subject to the conditions of Section 2 of this Agreement, the
Executive shall be entitled to receive from Cornerstone a year-end performance
bonus of $95,000 (the “Year-End Performance Bonus”), to be paid by December 31,
2004. It is expressly understood and agreed that this bonus is in recognition of
the services and performance of the Executive rendered to Cornerstone during the
year 2004 and is in recognition of the efforts of the Executive during such year
and the benefits accruing to Cornerstone and its economic performance during
that year.

 

  2.

Responsibility for Certain Taxes. Notwithstanding anything to the contrary
contained in that certain Change in Control Agreement dated October 17, 2004
between Cornerstone and the Executive (the “Change in Control Agreement”), or
any other agreement, written or oral, express or implied, in the event the
Year-End Performance Bonus becomes subject to any excise tax under Section 4999
of the Internal Revenue Code or any similar tax payable under any United States
federal, state, local or other law (such excise tax and all such similar taxes,
collectively “Excise Taxes”), Cornerstone shall not pay to the Executive a
Gross-up Payment (as that term is defined in Section 5.1 of the Change in
Control Agreement) for the Excise Taxes on the Year-End Performance Bonus. In
the alternative Cornerstone shall reduce the Gross-up Payment otherwise payable
under the Change in Control Agreement by an amount attributable solely to the
Year-End Performance Bonus. This Agreement in no way



--------------------------------------------------------------------------------

affects Cornerstone’s obligation to pay to the Executive a Gross-up Payment on
any other benefit received or deemed received by the Executive from Cornerstone
or otherwise that is subject to Excise Tax, including but not limited to the
amounts payable pursuant to Section 4.1 of the Change in Control Agreement,
which may include factoring in the Year-End Performance Bonus for purposes of
the benefits payable under Section 4.1(a) thereof.

 

  3. Miscellaneous Provisions. The Executive’s rights under this Agreement may
not be assigned or transferred in whole or in part, except that the personal
representative of the Executive’s estate will receive any amounts payable under
this Agreement after the death of the Executive. This Agreement shall be
enforceable against the Executive and any legal representative or successor to
the Executive. To the extent not governed by federal law, this Agreement shall
be construed in accordance with and in all respects governed by the laws of the
Commonwealth of Virginia, without reference to its conflict of laws rules. No
provisions of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing and the writing is
executed by the Executive and Cornerstone.

 

IN WITNESS WHEREOF, Cornerstone and the Executive have executed this Agreement
as of the date first above written.

 

CORNERSTONE REALTY INCOME TRUST, INC. By:  

/s/ Glade M. Knight

--------------------------------------------------------------------------------

    Glade M. Knight     Chief Executive Officer    

/s/ Gustav G. Remppies

--------------------------------------------------------------------------------

    Gustav G. Remppies